Exhibit 10.1

 

 

MEMORANDUM OF AGREEMENT

 

Dated: October 19, 2007

 

 Norwegian Shipbrokers’
 Association’s Memo-
 Randum of Agreement for sale
 and purchase of ships.  Adopted
 by The Baltic and International
 Maritime Council (Bimco)
 In 1956.

Code-Name

SALEFORM 1993

 Revised 1966, 1983 And 1986/87.

 

 

 

 

DRAGAPORT LTDA.

Av. Pasteur, 110 / 8° andar-Botafogo-CEP

22290-240 Rio de Janeiro BRAZIL

hereinafter called the Sellers, have agreed to sell, and

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

2122 York Road

Oak Brook, IL, 60523 USA

hereinafter called the Buyers, have agreed to buy

 

Name: Macapà

Classification Society/Class: Bureau Veritas +HULL +MACH / Hopper dredger /
Dredging within 15 miles
from shore or within 20 miles from port.

Built:  1976                           By: IHC Smit

Flag:  Brazil                          Place of Registration: Rio de Janeiro,
BRAZIL

Call Sign:  PS3320                               Grt/Nrt: 5519/3090

Register Number:  33A350

 

Name: Boa Vista I (“Boa Vista”)

Classification Society/Class: Bureau Veritas +HULL +MACH / Hopper dredger /
Coastal Area / Dredging
within 8 Miles from shore.

Built:  1977                          By: IHC Smit

Flag:  Brazil                         Place of Registration: Rio de Janeiro,
BRAZIL

Grt/Nrt:  5519/3090

Register Number:  33R526

 

hereinafter called the Vessels, on the following terms and conditions:

 

 

Definitions

“Banking days” are days on which banks are open both in the country of the
currency

stipulated for the Purchase Price in Clause 1 and in the place of closing
stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa,

a registered letter, telex, telefax, e-mail or other modern form of written
communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

“Vessels” means: the Dredge MACAPÁ, and the Dredge BOA VISTA I

 

1

--------------------------------------------------------------------------------


 

1.            Purchase Price

 

U.S.$ 25,000,000 (twenty five million United States dollars )

 

2.            Deposit

 

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of USD 6,000,000.00 (six milllion US dollar) of the Purchase Price
within 10 (ten) banking days from the date this Agreement is signed by Sellers
and Buyers on faxed or scan-emailed form.  This deposit shall be placed by
Buyers in the Wells Fargo bank. The 10 days time to deposit will start to run
after documents that must be supplied by Sellers for opening the escrow account
are received by the Buyers above referred address. The amount to be deposited,
USD 6,000,000.00 shall be deposited by Buyers. Seller’s obligation in respect of
opening the escrow agreement is limited to supplying the docummentation demanded
by the bank and signing the escrow agreement.

and held by them in a joint account for the Sellers and the Buyers, to be
released in accordance with joint written instructions of the Sellers and the
Buyers.  Interest, if any, to be credited to the Buyers.  Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers. 
The deposit shall be applied to the Purchase Price at closing. If there is no
closing, the deposit shall be lifted by the Sellers in accordance with clause 13
in the case of a Buyers’ default or refunded to the Buyers in accordance with
clauses 5(d) and 14 in the case of a Sellers’ default.

 

Sellers shall authorize the bank to remit the deposited amount on the escrow
account to the Buyers bank at the closing as a part of the purchase price. In
case of one of the dredges being delivery before the other, due to an accident,
as set forth in clause 5, d-3 and d-4, the deposit  shall be used pro rata as
per d-4.

 

Should Buyers fail to deposit USD 6,000,000.00 to establish an escrow account,
Buyers shall pay Sellers a penalty of US. $2,000,000 (two million United States
dollars), unless due to Sellers’ delay In such a case this MOA will be
considered as finalized and the deposit will not be any longer due.

 

Following establishment of the joint escrow account, Sellers shall pay/settle
the mortgage of the vessels before Banco Nacional de Desenvolvimento Econômico e
Social  (BNDES) (Brazilian State Controlled ‘National Economic and Social
Development Bank’) registered before the Maritime Court.. Seller shall keep
Buyers informed in respect of the payment of the mortgage to BNDES and also send
to Buyers a copy of the respective receipt/release of the mortgage as soon as
such document(s) is received from BNDES.

 

3.            Payment

 

The total Purchase Price shall be paid in full free of bank charges to

 

 

Bank:

BRADESCO

 

Agencia

3369-3

 

Account #:

15-9

 

Account Name:

Dragaport Ltda

 

Further instructions for the transfer shall be supplied by the Sellers.

 

The Purchase Price shall be paid on the closing/delivery of the Vessels,

 

 

2

--------------------------------------------------------------------------------


4.            Inspections

 

a)*                               The Buyers have inspected and accepted the Boa
Vista’s classification records.  The Buyers have also inspected the BOA VISTA
afloat in the Port of Rio Grande on 20/06/07 and in the Port of Santos on 25 and
26/09/07.

                                                and have accepted the Vessel
following this inspection and the sale is outright and definite, subject only to
the terms and conditions of this Agreement.

 

The Buyers have inspected and accepted the Macapa’s classification records.  The
Buyers have also inspected the Macapa afloat in the Port of Rio de Janeiro on 
21/06/07 and 24/09/07 and have accepted the Vessel following this inspection and
the sale is outright and definite, subject only to the terms and conditions of
this Agreement.

 

5.            Notices, time and place of delivery

 

a)                                      MACAPA is and will be kept at Rio de
Janeiro port, where she will be delivered. BOA VISTA is at Santos port and
Sellers will bring her to Rio de Janeiro port where she will be delivered.

 

b)                                     The Vessels shall be delivered and taken
over safely afloat at a safe and accessible berth or anchorage at/in the Port of
Rio de Janeiro.

 

                Expected time of delivery: at the closing (Clause 8).

 

                Date of cancelling (Clause 5c), 31/JAN/2008

 

 

c)                                      If Sellers anticipate that,
notwithstanding the exercise of due diligence by them, the Vessels will not be
ready for delivery by the cancelling date, they may notify the Buyers in writing
stating the date when they anticipate that the Vessels will be ready for
delivery and propose a new cancelling date. Upon receipt of such notification
the Buyers shall have the option of either cancelling this Agreement in
accordance with Clause 14 within 7 running days of receipt of the notice, or of
accepting the new date as the new cancelling date. If the Buyers have not
declared their option within 7 running days of receipt of the Sellers’
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification shall be deemed to be the new cancelling date and shall be
substituted for the cancelling date stipulated in line 61.

 

 

                                                If this Agreement is maintained
with the new cancelling date all other terms and conditions hereof including
those contained in Clauses 5 a) 5 b) and 5 c) shall remain unaltered and in full
force and effect. Cancellation or failure to cancel shall be entirely without
prejudice to any claim for damages the Buyers may have under Clause 14 for the
Vessels not being ready by the original cancelling date.

 

 

(d)                                 It is agreed that the two Vessels (MACAPA
and BOAVISTA I) are being jointly sold in a package agreement. If between the
signature of this MOA and the Closing date (clause 5 lines 60 and 61), one or
both Vessels suffers damage due to an accident  becoming an actual, constructive
or compromised total loss, and/or suffer a particular average and considering
the insured value of each dredge, the following shall apply:

 

 

3

--------------------------------------------------------------------------------


(d.1) For the purpose of the insurance each dredge have the following value:

 

(a)  MACAPÄ, R$ 25.000.000,00 (brazilian reais) + 10% = R$ 27.500.000,00
(brazilian reais);

 

(b) BOA VISTA I, R$ 19.000.000,00 (brazilian reais) + 10% = R$ 20.900.000,00
(brazilian reais);

 

(d.2) Taking into consideration the insured value proportion, and for the
purpose of the item (d) above the value/purchase price of each vessel/dredge
will be considered the following:

 

(i)MACAPA:        55%       USD       13,750.000 (thirteen millions, seven
hundred fifty thousand US dollars)

(ii) BOA VISTA    45%       USD       11,250.000 (eleven millions, two hundred
fifty thousand US dollars)

 

Total                                     USD    25,000.000

 

(d.3) In case of actual, constructive, compromised total loss due to an
accident.:

 

Sellers will receive the indemnification from their hull and machinery
Underwriters, and shall sell/deliver the non damaged vessel with the Buyers
paying the value of the remaining vessel provided for in item d.2 above. In this
case, the remaining vessel shall be delivered by Sellers to Buyers, as per. the
provisions set forth in this MOA.

 

Buyers will have the liberty to negotiate with the insurers the purchase of the
wreck in case they want to repair the damaged dredge.

 

(d.4) In case of partial damages/ Particular Average due to an accident.

 

Sellers will be responsible for the repairs at the classification society’s
satisfaction. Should the term of repairs exceed the time anticipated for the
closing and/or the expected time of delivery and date of cancelling established
in lines 60 and 61, the Buyers will receive the remaining vessel in operating
conditions, within the conditions provided for in this MOA, paying the value of
the remaining vessel provided for in item d.2 above. The deposit will be
credited to the purchase on a pro rata basis.

 

As to the damaged vessel, the individual price established for the respective
vessel set forth in item d.2 will be paid  after the repairs have been approved
by the classification society. In this case, the expected time of delivery and
date of cancelling established in lines 60 and 61, shall be considered extended
until the date of closing becomes feasible and the provisions set forth in this
MOA shall remain in force.

 

6.            Drydocking/Divers Inspection

 

After delivery, Buyers, for their account, will drydock the Vessels. If the
Classification Society demands repairs of the underwater part of the hull,
propellers and rudders, Owners agree to contribute with no more than USD
100,000.00 in each Vessel. Buyers will not contribute for costs of repair in any
other part of the vessels.

 

 

4

--------------------------------------------------------------------------------


7.            Spares/bunkers, etc.

 

The Sellers shall deliver the Vessels to the Buyers with everything belonging to
her  As per attached list of Spare Parts.

 

The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and

sealed drums without compensation to the Sellers.

 

8.            Documentation / Closing

 

Closing will take effect when the BNDES clears the mortgage, and Sellers having
ready the herebelow listed certificates required by Brazilian authorities.

 

Sellers will notify Buyers when the documents for closing are ready for
inspection. Within three working days, the documents shall be examined and
approved. The approval will not be denied except for a reasonable reason. After
the approval, Buyers will have five working days to effect payment of the
purchase price, which shall take place at the date fixed for the closing.

 

Place of closing: Rio de Janeiro, BRAZIL, at Sellers lawyers office.

 

 

 

In exchange for payment of the Purchase Price Sellers shall furnish, at closing,
the following documents for each of the Vessels:

 

a)                                      Legal Bill of Sale in a form recordable
in The Republic of the Marshall Islands, warranting that the Vessels are free
from all encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarized and legalized.

 

b)            Current Certificate of Ownership issued by the Maritime Tribunal
of Brazil.

 

c)                                      Any such additional documents as may
required by the Brazilian authorities or by the authorities of the Country in
which the vessels will be registered.

 

d)                                    Certified resolutions of the Board of
Directors of the Sellers approving the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement.

 

 

Buyers shall furnish a certified resolutions of the Board of Directors of the
Buyers approving the execution, acceptance and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement

 

5

--------------------------------------------------------------------------------


At the date of closing Sellers and Buyers shall jointly sign the Sale and
Purchase Public Deed (“Escritura de Compra e Venda”) in the Maritime Public
Notary (“Cartório Marítimo”) in Rio de Janeiro, whereby Sellers and Buyers’
representatives shall present their Articles of Incorporation. Costs of the deed
for Sellers account.

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessels from the Sellers to the Buyers.

 

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans, which are on board the Vessels. Other
certificates which are on board the Vessels shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessels’ log books but the
Buyers to have the right to take copies of same.

 

9.            Encumbrances

 

The Sellers warrant that the Vessels, at the time of delivery, will be free from
all charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessels which have been incurred prior
to the time of delivery.

 

10.          Taxes, etc.

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

11.          Condition on delivery

 

The Vessels with everything belonging to them shall be at the Sellers’ risk and
expense until they are delivered to the Buyers, but subject to the terms and
conditions of this Agreement they shall be delivered and taken over as they were
at the time of inspection, fair wear and tear excepted.

 

12.          Name/markings

 

Upon delivery the Buyers undertake to change the name of the Vessels and alter
funnel markings.

 

13.          Buyers’ default

 

Should the deposit not be paid in accordance with Clause 2, Sellers have the
right to cancel this Agreement, and Buyers shall pay USD 2,000,000.00 (two
million US dollars) as full compensation for their losses within 10 days.

 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit in the escrow
account shall be released to Sellers as compensation.

 

6

--------------------------------------------------------------------------------


14.          Sellers’ default

 

Should the Sellers fail to be ready to complete a legal transfer by the date
stipulated in line 61 (31 January 2008) Buyers shall have the option of
cancelling this Agreement except what is set forth in Clause 5.  In the event
that Buyers elect to cancel this Agreement the deposit together with interest
earned shall be released to Buyers. without delay.

 

15.          Buyers’ representatives

 

Not applicable.

 

16.          Arbitration

 

This Contract shall be governed by and construed in accordance with English law
and any dispute arising out of or in connection with this Contract shall be
referred to arbitration in London in accordance with the Arbitration Act 1996 or
any statutory modification or reenactment thereof save to the extent necessary
to give effect to the provisions of this Clause.

 

The arbitration shall be conducted in accordance with the London Maritime
Arbitrators Association (LMAA) Terms current at the time when the arbitration
proceedings are commenced.

 

The reference shall be to three arbitrators. A party wishing to refer a dispute
to arbitration shall appoint its arbitrator and send notice of such appointment
in writing to the other party requiring the other party to appoint its own
arbitrator within 14 calendar days of that notice and stating that it will
appoint its arbitrator as sole arbitrator unless the other party appoints its
own arbitrator and give notice that it has done so within the 14 days specified.
If the other party does not appoint its own arbitrator and give notice that it
has done so within the 14 days specified, the party referring a dispute to
arbitration may, without the requirement of any further prior notice to the
other party, appoint its arbitrator as sole arbitrator and shall advise the
other party accordingly. The award of a sole arbitrator shall be binding on both
parties as if he had been appointed by agreement.

 

Nothing herein shall prevent the parties agreeing in writing to vary these
provisions to provide for the appointment of a sole arbitrator.

 

In cases where neither the claim nor any counterclaim exceeds the sum of
US$50,000 (or such other sum as the parties may agree) the arbitration shall be
conducted in accordance with the LMAA Small Claims Procedure current at the time
when the arbitration proceedings are commenced.

 

(b) Notwithstanding (a) above, the parties may agree at any time to refer to
mediation any difference and/or dispute arising out of or in connection with
this Contract.

 

In the case of a dispute in respect of which arbitration has been commenced
under (a), above, the following shall apply:

 

(i) Either party may at any time and from time to time elect to refer the
dispute or part of the dispute to mediation by service on the other party of a
written notice (the “Mediation Notice”) calling on the other party to agree to
mediation.

 

(ii) The other party shall thereupon within 14 calendar days of receipt of the
Mediation Notice confirm that they agree to mediation, in which case the parties
shall thereafter agree a mediator within a further 14 calendar days, failing
which on the application of either party a mediator will be appointed promptly
by the Arbitration Tribunal (“the Tribunal”) or such person as the Tribunal may
designate for that purpose. The mediation shall be conducted in such place and
in accordance with such procedure and on such terms as the parties may agree or,
in the event of disagreement, as may be set by the mediator.

 

(iii) If the other party does not agree to mediate, that fact may be brought to
the attention of the Tribunal and may be taken into account by the Tribunal when
allocating the costs of the arbitration as between the parties.

 

7

--------------------------------------------------------------------------------


(iv) The mediation shall not affect the right of either party to seek such
relief or take such steps as it considers necessary to protect its interest.

 

(v) Either party may advise the Tribunal that they have agreed to mediation. The
arbitration procedure shall continue during the conduct of the mediation but the
Tribunal may take the mediation timetable into account when setting the
timetable for steps in the arbitration.

 

(vi) Unless otherwise agreed or specified in the mediation terms, each party
shall bear its own costs incurred in the mediation and the parties shall share
equally the mediator’s costs and expenses.

 

(vii) The mediation process shall he without prejudice and confidential and no
information or documents disclosed during it shall be revealed to the Tribunal
except to the extent that they are disclosable under the law and procedure
governing the arbitration.

 

 

 

Addendum I, appended hereto, shall form part of this agreement.

 

 

 

Addendum to the Memorandum of Agreement dated September xx, 2007

 

 

Clause 18 General Provisions

(a)           Conduct of Business.  Prior to delivery of the Vessels, except as
otherwise approved by the Buyers in writing, the Sellers shall operate the
Vessels in the ordinary course of business consistent with past practice.  The
Sellers shall give the Buyers prompt written notice of any material adverse
change in the condition or operation of the Vessels.

 

(b)           Execution in Separate Parts.  This Agreement may be executed and
delivered by each party hereto in separate counterparts (including execution and
delivery by facsimile transmission), each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
agreement, notwithstanding that all the parties have not signed the same
counterpart.

 

(c)           Drafting.  For purposes of interpretation and enforcement, this
Agreement is to be considered to have been drafted jointly by the parties
hereto.

 

(d)           Costs and Expenses.  The Sellers shall pay the cost of any
recording or filing fee for the release or termination of all liens on the
Vessels.  Otherwise, each party shall pay its own costs and expenses incurred in
connection with the negotiation, execution and closing of this Agreement and the
transactions contemplated herein.

 

(e)           Communications between the parties. For the purposes of this MOA,
all notifications and communications between one party and another and/or their
respective representatives/lawyers resulting from this MOA shall be in writing;
via email. The following persons will be always addressed and copied of the
respective messages:

 

8

--------------------------------------------------------------------------------


Sellers

Luiz Maurício da Silveira Portela — lportela@cborio.com.br

Arnaldo Calbucci — afc@wilsonsons.com.br

 

Buyers

Richard Lowry — rmlowry@gldd.com

Kathleen Mackie LaVoy — kjmackie@gldd.com

 

Buyers’ Consultant

Ronic — Nicholas Wellington — nickwellington@ronic.com.br

 

 

Sellers’ Lawyers - Kincaid

Iwam Jaeger Jr. — iwam@kincaid.com.br

Luiz Regulo — luiz.regulo@kincaid.com.br

 

Buyers’ Lawyers - PCFA

Pedro Calmon Filho — pcalmon@attglobal.net

Carlos Dufriche — dufriche@pcfa.com.br

 

 

 

 

FOR THE SELLERS

FOR THE BUYERS

DRAGAPORT LTDA.

GREAT LAKES DREDGE & DOCK CO., LLC

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Luiz Maurício da Silveira Portela

 

Signed:

/s/ Richard M. Lowry

 

 

 

 

 

Name:

Luiz Maurício da Silveira Portela

 

Name:

Richard M. Lowry

 

 

 

 

 

Title:

Director

 

Title:

Executive Vice President & Chief Operating Officer

 

 

 

 

 

Date:

19 October 2007

 

Date:

October 19, 2007

 

9

--------------------------------------------------------------------------------

 